Citation Nr: 1547923	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot drop, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for right foot drop, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 30 percent for a skin disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to February 2000.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2008 rating decision reduced the Veteran's evaluation for a skin condition from 30 percent to 0 percent disabling, effective June 1, 2008.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in February 2012.  A transcript of that proceeding is associated with the claims file. 

In May 2012, the Board restored the Veteran's 30 percent rating for his skin disorder, and a rating in excess of 30 percent for skin disorder along with the matters listed on the Title Page were remanded for further development, to include obtaining outstanding treatment records from the Social Security Administration (SSA); as well as affording the Veteran VA examinations in order to assess the etiology and/or severity of his claimed disabilities, to include whether or not the disabilities interfered with the Veteran's employment.

In a July 2013 rating decision, the RO increased the rating for the Veteran's service-connected low back disability from 10 percent to 20 percent, effective from May 13, 2013.  The Veteran has not disagreed with the rating or the effective date assigned, and such issues are not before the Board.

The Board observes that a June 2007 rating decision denied the Veteran's TDIU claim and he filed a notice of disagreement (NOD) in July 2007.  In December 2007, the RO issued a statement of the case (SOC).  The Veteran did not file a substantive appeal.  In the May 2012 remand, the Board noted that, a TDIU was part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observed that the Veteran reported that he was essentially unable to work to due to pain and difficulties associated with all of his service-connected disabilities.  Thus, the Board found that the issue of entitlement to TDIU had been raised by the record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  With the exception of photographs taken during the Veteran's May 2013 skin VA examination, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, aside from SSA treatment records that have been uploaded, the Veteran's VBMS file does not contain any additional documents pertinent to the issues at this time.

As a final preliminary matter, in June 2000, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the Disabled American Veterans as the Veteran's power of attorney (POA).  In August 2012, the Veteran submitted an Appointment of VOS as Claimant's Representative (VA Form 21-22) designating The American Legion as his POA.  Although the American Legion subsequently submitted various documents on the Veteran's behalf, in June 2015 correspondence, American Legion noted that there representation of the Veteran was invalid as the VA Form 21-22 in the claims file was not executed properly by or forwarded from an accredited American Legion representative.  In June 2015, the Board sought clarification as to the identity of any representative from the Veteran; however, that letter was returned as undeliverable.  In September 2015, the Board obtained the Veteran's updated address and the clarification letter was sent.  The Veteran did not respond to this letter.  Therefore, and in light of the absence of a current VA Form 21-22 appointing a representative, the Board considers the Veteran to be unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The adjudication of the claim for a rating in excess of 30 percent for a skin disorder is set forth below.  The remaining claims listed on the Title Page require additional development or processing and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

At no time during the appeal period has the service connected skin disorder involved more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12 month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a skin disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10 (2015); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Letters dated in November 2008, in December 2012 and in April 2013, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2008 letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  The claim was readjudicated after all critical notice was given.  See July 2013 supplemental statement of the case.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered, and the Veteran has provided written statements concerning his condition.  Additionally the Veteran has not identified any additional, outstanding records relevant to the issue decided herein that have not been requested or obtained.  

Pursuant to the May 2012 remand, the Veteran was afforded a VA examination in May 2013 in connection with the claim decided herein.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected skin disorder as it includes an interview with the Veteran, a review of the record, and a full examination to include photographs, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of such disability since the May 2013 VA examination.  In this regard, while he has claimed that such disability is worse than the currently assigned rating, he has not contended that the condition has increased in severity since his most recent VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the February 2012 Board hearing, the undersigned Veterans Law Judge adequately explained the claim on appeal and indicated that a contemporaneous examination was going to be obtained.  The Veteran was also specifically asked questions concerning the severity of his skin condition. The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in the May 2012 remand, the Board directed the AOJ obtain additional VA treatment records; as well as treatment records from SSA, and afford the Veteran an appropriate VA examination.  As discussed above, the AOJ obtained additional VA and SSA treatment records and the Veteran was afforded a VA examination in May 2013.  With regard to the VA skin examination, the Board notes that the Veteran has reported that his skin disability had previously flared up in hot weather.  The May 2012 remand directed that the Veteran's examination take place in the summer months.  While the examination took place in May, the Board observes that the Veteran lives in Florida, which is traditionally a hot weather month in Florida.  Thus, the Board finds that an adequate examination has been obtained.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Moreover, the examination is adequate for appellate review because it addresses all the questions raised by the Board, provides a rational basis for opinions offered and was clearly based upon review of the Veteran's.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary with regards to the claim herein decided.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran generally contends that the severity of his skin disorder warrants a rating in excess of the currently assigned 30 percent disability rating.

At the outset, in the May 2012 remand, the Board observed that the Veteran's skin disability was rated under Diagnostic Code (Code) 7817, for exfoliative dermatitis.  38 C.F.R. § 4.118.  However, it found that the Veteran's skin condition had been variously diagnosed since the initial grant of service connection in November 2000.  The predominant diagnoses had been tinea corporis, dermatitis, and ID dermatophytosis.  The Board noted that diagnostic Code 7817 provided rating criteria for exfoliative dermatitis, which is defined as widespread involvement of the skin by a scaly, erythematous dermatitis occurring either as a secondary or reactive process to an underlying cutaneous disorder (e.g., atopic dermatitis, psoriasis, etc.), or as a primary or idiopathic disease.  It is often associated with the loss of hair and nails, hyperkeratosis of the palms and soles, and pruritus. (From Dorland, 27th ed).  

It was observed that the rating criteria under Diagnostic Code 7817 provide for 10 percent, 30 percent, 60 percent, and 100 percent evaluations when the skin condition primarily involves systemic therapy, immunosuppressive retinoids, PUVA and UVB (ultraviolet light) treatments, and/or electron beam therapy.  

Upon a review of the Veteran's file, the Board noted that it did not appear that the Veteran's medical history, symptomatology, treatment, or diagnoses were best described or encompassed by the rating criteria under Diagnostic Code 7817.  As the Veteran had never expressly been diagnosed with exfoliative dermatitis; nor had his treatment ever consisted of systemic therapy or ultra-violet light therapy.  Rather, the Board found, it appeared that the Veteran has tinea corporis and/or dermatitis, which covers approximately 20 percent of his body and requires corticosteroid creams.  Considering the foregoing, the Board found in its May 2012 remand that the Veteran's skin disability would be more appropriately evaluated under Diagnostic Codes 7813 (dermatophytosis), 7806 (dermatitis or eczema), or 7801, 7802, 7803, 7804, or 7805 (scars, other than the head, face, or neck).

The Board observes that the Veteran has indicated that his skin disability has intermittently involved his chest, stomach, back, shoulders, and fingers.  As the May 2013 VA examination documented the diagnoses as essentially dermatitis and eczema, the disability is appropriately evaluated under the criteria for dermatitis and or eczema under Diagnostic Code 7806.

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran. Diagnostic Code 7806 was not altered by the regulatory change in October 2008 and the previous and current versions of the diagnostic code are identical.  Thus, any changes to the rating criteria for evaluating skin disabilities does not affect the adjudication of the Veteran's claim for an increased rating.

Under Diagnostic Code 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In this case there is no evidence that the Veteran's skin disability involved more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12 month period.

During an August 2007 VA skin examination, the Veteran reported a rash on his upper arms and on his abdomen.  He indicated that it itches really badly and that he breaks out in red spots.  The Veteran reported that he uses a cream.  The examiner also noted blisters on his fingers and palmar aspects.  The examiner noted that during the last 12 months the Veteran's treatment consisted of clotrimazole cream.  The Veteran was not on any corticosteroids, immunosuppressive drugs, and did not use light or electron beam therapy.  Physical examination revealed erythematous mild blanching lesions that did not involve the head, face, or neck.  The examiner noted that 20 percent of the Veteran's exposed skin was affected and 20 percent affected the entire body.  There was no scarring or disfigurement.  Moderate tinea corporis with symptoms of itch, redness, and irritation was diagnosed.  

August 2008 and October 2008 VA treatment records reflect active dermatitis of the right arm, stomach, back, and right leg.  The records also show that the Veteran was prescribed a corticosteroid for "chronic" dermatitis.  See October 2008 VA Ambulatory Care Note.

During his February 2012 Travel Board hearing, the Veteran reported that his disability had increased in severity.  He indicated that, when active, the rashes now cover approximately 20 percent of his body.  Indeed he reported that although the skin condition initially only affected the hands and forearms, he stated that it now affects other parts of the body, including the trunk, shoulders, back, stomach, and legs.  

A May 2012 VA dermatology outpatient treatment record documents the Veteran's complaints of tiny itchy water blisters along the sides of his fingers and itchy patches on his chest and arms.  He indicated that his rash responds fairly well to topical steroids, however it never completely resolves.  The examiner diagnosed chronic solar dermatitis and prescribed clobetasol 0.05% cream twice a day for two weeks, than daily for two weeks, than as needed for flares.  

During the May 2013 VA examination, the Veteran reported that he breaks out in the summer although he has the condition throughout the year.  He indicated that he applies cream to his involved areas and that the condition has spread to his chest, stomach, left arm, back, and left foot.  He reported that the condition is itchy and his skin bubbles up.  The examiner noted that there was no scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran's treatment consists of constant/near constant topical corticosteroids to include ketoconazole 2% and clobetasol propionate 0.05%.  Physical examination revealed that the total body area and approximate total exposed body area were each less than 5 percent.  Diagnoses provided included nummular dermatitis, infectious eczematoid dermatitis and trichophytid of the right forearm and fingers, as well as dishydrotic eczema.  Photographs were taken and it was noted that the Veteran had dry flaky excoriation at the metacarpophalangeal (MCP) joint area of the dorsum, right index, and middle fingers, and erythematous fine papular rash on the medial aspect of the left ring finger.  The Veteran also had a maculo papular rash on the anterior aspect of his chest.  The Veteran indicated that there were residuals of a rash on his right arm, left foot, and back; however, the examiner indicated that there were no visible residuals appreciated in these areas.  The examiner noted that the skin disability had no functional impairment with regards to the Veteran's ability to work.  

The symptomatology reflected by August 2007 VA examination report, August 2008, October 2008, and May 2012 VA treatment records, as well as the May 2013 VA examination report, does not warrant a rating in excess of 30 percent under Diagnostic Code 7806.  In this regard, there is no competent evidence of record showing that, at any time during this appeal, that the Veteran's skin disability involved more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12 month period.

Additionally, while the medical evidence shows that the Veteran's dermatitis has been treated 'constant/near constant' with the topical corticosteroids clotrimazole, ketoconazole 2% ,and clobetasol propionate 0.05%, such treatments do not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case such must either be corticosteroids or immunosuppressive drugs that treat the body as a whole.  The aforementioned medications are topical in nature only and are used for treatment of the Veteran's affected areas on his fingers, hands, and chest.  Therefore, the Board finds that such does not qualify as systemic therapy and a 60 percent rating (the next higher rating) is not warranted on this basis.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his skin disability.  The Board acknowledges that the Veteran statements that this condition is more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statement has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms in its ratings assessment, discussed above.

Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's skin disability is not warranted at any point during the appeal period.  See Hart, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected skin disability found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  In this regard, the Veteran's rating contemplate his use of topical medication for his skin disability and the total area of his body that it affects.  The Veteran's subjective complaints with respect to his disability include itching, redness, and burning are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected skin disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

The Board observes that TDIU is currently on appeal, and is addressed in the remand below; however, there is no evidence that the Veteran's skin disability has rendered him unemployable.  Indeed, during the most recent May 2013 VA examination, the examiner noted that the Veteran's skin disability had no functional impairment with regards to the Veteran's ability to work. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Board notes, however, as the preponderance of the evidence is against a higher rating beyond what has been awarded herein, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for a skin disorder is denied.
REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's remaining claims to ensure that due process is followed and there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he has right and left foot drop secondary to his service-connected disabilities.  With respect to the right foot drop only, the Veteran additionally asserts that this disability is directly related to service.  See Hearing Transcript, pp. 5, 24.

In the May 2012 remand, the Board observed that the Veteran underwent a VA nerve examination in May 2009.  The examiner noted that the Veteran had "complicating" factors of degenerative disc/joint disease of the lumbar spine but that previous electromyography (EMG)/nerve conduction studies (NCV) (conducted in 2006 and 2007) showed no evidence of radiculopathy and raised only a mild suggestion of compression of the peroneal nerves.  The May 2009 examiner diagnosed peroneal nerve palsy, bilateral, and opined that the foot drop was less likely than not the result of an in-service event, injury, or illness.  The examiner reasoned that the clinical data was insufficient to establish a clear relationship between his current condition (i.e., peroneal palsy) and remote foot trauma.  She provided no opinion as to whether the Veteran's bilateral peroneal nerve palsy was due to his service-connected lumbar spine disability.  The Board also observed that May 2009 VA examiner who diagnosed peroneal palsy did not perform up-to-date diagnostic studies in conjunction with the Veteran's foot drop claim.  In this regard, the Board found that the examiner relied on remotely conducted EMG/NCV studies and MRIs of the spine and was unable to provide a supporting rationale for the opinion regarding peroneal palsy.  It was noted that the Veteran submitted internet articles that suggested a relationship between foot drop, peroneal nerve problems, and injuries to the lumbar spine.

Pursuant to the May 2012 remand, the Veteran was scheduled for a VA examination for the purpose of obtaining medical opinions with regard to whether the bilateral foot drop and/or peroneal palsy are due to or aggravated by any of the service-connected disabilities, to specifically include the lumbar spine disability.  During the May 2013 VA examination, the examiner found that the Veteran's bilateral foot disability (i.e., foot drop/ peroneal nerve palsy) was less likely caused or aggravated by active service or any service-connected disability, to include the service-connected lumbar spine disability.  The examiner's reasoning essentially included that the Veteran's service treatment records were silent to the condition; EMG studies from 2006, 2007, and 2010 were reported as normal and there was no documented peroneal nerve palsy; and there was no indication that the Veteran has a history of radiculopathy as such was not supported by MRI or EMG findings.  There is no indication that any contemporaneous tests or studies were taken during the May 2013 examination.  When VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds, once again that the examiner's reasoning is based on remotely conducted EMG/NCV studies, and in order for the Board to adequately adjudicate the claims, contemporaneous EMG/NCS tests/studies should be conducted and the medical opinion provided should reflect a review of the contemporaneous test results. 

Relevant to the TDIU claim, the Veteran has alleged being unemployable due to his various disabilities.  The Board notes that the pending claims for service connection, may therefore affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, on remand, the Veteran should once again be given an opportunity to identify any healthcare provider who has treated him for his bilateral foot drop. Thereafter, any identified records, to include those from the Tampa, Florida, VA facility dated from May 2013 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral foot drop since service, and to submit any treatment records or statements addressing the etiology thereof. Thereafter, any identified records, to include those from the Tampa VA Medical Center dated from May 2013 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate provider to determine the nature and etiology of the Veteran's diagnosed bilateral foot drop and peroneal nerve palsy.  A contemporaneous EMG/NCV must be conducted.  The claims folder should be made available to the examiner for review.  A discussion of the complete rationale for all opinions expressed should be included in the examination report that also reflect a review of the contemporaneous EMG/NCV results.

The examiner should be advised that in addition to plantar fasciitis, status post left calcareous stress fracture, and residuals of a right ankle stress fracture, the Veteran is also service connected for bursitis of the right hip, bursitis of the right knee, and lumbar strain, all of which have been associated with his right ankle stress fracture.  

The examiner should review the entire claims folder, examine the Veteran, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A.  Is it at least as likely as not that any diagnosed right and left foot drop and/or peroneal nerve palsy is the result of the Veteran's active military service?  Why or why not?

B.  Is it at least as likely as not that right and/or left foot drop and/or peroneal nerve palsy is caused OR aggravated by the Veteran's service-connected (i) plantar fasciitis, status post left calcareous stress fracture; (ii) residuals of a right ankle stress fracture; (iii) bursitis of the right hip; (iv) bursitis of the right knee; (v) depression; and/or (vi) lumbar strain?  Why or why not?

With respect to lumbar strain, the examiner is specifically asked to determine whether the Veteran's foot drop/peroneal nerve palsy of the lower extremities is related to any diagnosis of sciatica or lower extremity radiculopathy, and if so, whether the sciatica or lower extremity radiculopathy (if diagnosed) are due to or aggravated by the service-connected lumbar strain. 

If it is determined that the diagnosed bilateral foot drop and/or peroneal nerve palsy was worsened by any of the Veteran's service-connected disabilities, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3.  After completion of the above and any other development deemed necessary, the AOJ should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the AOJ must provide the Veteran a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


